       Case 18-35304 Document 53 Filed in TXSB on 03/11/19 Page 1 of 1
     Case 18-35304      Document52        Filed in TXSB on 03/08/2019        Page 1of1

                      U NITED STATES BA NK RU PTCY C O URT
                          SO UTH ERN DISTRICT O F TEX AS
                                H O U STO N DIVISIO N
                                                                                             ENTERED
                                                                                             03/11/2019
IIC lt>!:                                  j       CA SE NUM BER :

SQUARE M ELONS,INC.                        b       18-35304 (JB)
                                           b       (Chapter11)
  D EBTO R                                 j
                      O RDER CO NV ER TING CA SE TO CH APTER 7
                                   IRelatestoDkt.No.461
       On M arch 8,2019,the Courtheld an evidentiary hearing regarding the Order Requiring
the Debtorto A ppearand Show Cause W hy ThisCase Should N otBe Dism issed orConverted to
Chapter7. This Courtm ade findings offactand conclusionsoflaw under Fed.R.Civ.P. 52,as
incorporated into Fed.R.Bankr.P.7052. TheCourtstated the findingsoffactand conclusionsof
law into the record. To the extentthatany finding offact is construed to be a conclusion oflaw ,
itisadopted as such.To the extentthatany conclusion oflaw isconstrued to be a finding offact,
itisadopted assuch. The Courtreservesthe rightto m ake additionalfindingsand conclusionsas
m ay benecessary orasrequested by any party. ltishereby

        OR DERED that:

                      This chapter 11case is CO NV ER TED to a case underchapter7.

              (2)     A statusconferenceinthechapter7casewillbeheldonApril18,2019,at
              ll:00 a.m .

        SIGNED this   //x dayof             -
                                            #'MA      -
                                                          ,   2019.


                                           JEFF BOHM
                                           UN ITED STATES BAN KRUPTCY JU DG E
